Citation Nr: 0208588	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for gum disease, to include 
gingivitis and other periodontal disease, for the purpose of 
compensation. 

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1977 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Indianapolis, Indiana, regional office (RO) of the Department 
of Veterans Affairs (VA).  These issues were previously 
before the Board in June 1999, but were remanded for 
additional development.  The requested development has been 
completed, and the appeal has been returned to the Board for 
further review.  

The veteran appears to have offered contentions regarding his 
claim for service connection for gum disease that indicate he 
is seeking both service connection for compensation, and 
service connection for the purposes of additional treatment.  
It appears that to this point, only the claim for service 
connection for compensation has been considered.  Therefore, 
the Board will confine its review to the issue of service 
connection for gum disease for compensation.  However, the 
issue of entitlement to service connection for gum disease 
for the purposes of treatment only is referred to the RO for 
additional consideration.  

The Board further notes that in his April 1998 testimony, the 
veteran appears to raise the issue of entitlement to service 
connection for grinding of his teeth.  This issue has not 
been considered by the RO, and is referred for appropriate 
development and consideration.  




FINDINGS OF FACT

1.  The veteran's claimed disease of the gum has been 
diagnosed as either gingivitis or periodontal disease.  

2.  Neither the service medical records or the post service 
medical records contain a diagnosis of TMJ syndrome; a May 
2000 VA medical opinion states that the veteran does not have 
TMJ syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
gingivitis and periodontitis, claimed as gum disease, have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.381 (2001). 

2.  Temporomandibular joint syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed gum disease and 
TMJ as a result of active service.  He states that he began 
to have trouble with his gums during service following 
surgery to remove his wisdom teeth.  He notes that his gums 
became infected following this surgery.  Furthermore, the 
veteran argues that the surgery to remove his wisdom teeth 
led to the development of TMJ.  He states that he experienced 
locking of his jaw shortly after the surgery, and that he has 
continued to experience occasional locking, as well as loud 
popping when chewing food.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claims, and an explanation of the reasons and bases for the 
denial of his claims, which also indicated what evidence was 
needed to prevail.  The most recent Supplemental Statement of 
the Case contained information concerning the VCAA.  In 
addition, the VA has obtained all medical records that have 
been identified by the veteran, and has afforded him two 
dental examinations in conjunction with his claim.  A medical 
opinion was  obtained in November 1999.  The veteran was 
scheduled for a third examination, but failed to report.  
Afterwards, his records were forwarded to an appropriate 
specialist, and another opinion was obtained regarding the 
veteran's claimed disabilities in May 2000.  The veteran 
appeared at a personal hearing in April 1998.  The Board must 
conclude that the duties to notify and assist have been 
completed.  Therefore, the Board finds that a remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The service medical records show that the veteran underwent 
extraction of his teeth #1, #16, #17, and #32 in July 1978.  

September 1980 records state that the veteran was 
experiencing chronic inflammation from teeth #31 to #14.  He 
was found to have localized areas of necrotizing ulcerative 
gingivitis.  

December 1986 records indicate that the veteran was noted to 
have gingivitis.  

The veteran had no complaints at the January 1988 annual 
examination.  A Dental Health Questionnaire completed at this 
time denied painful joints, including the jaw.  

In February 1988, the veteran complained of bleeding gums.  
The assessment was generalized chronic gingivitis with areas 
of moderate pocket formation.  He apparently underwent 
treatment for this condition over the next several months.  

A May 1988 Dental Health Questionnaire denied painful joints, 
including the jaw.  

The veteran did not have any complaints during a November 
1988 annual examination.  A Dental Health Questionnaire 
completed at this time denied painful joints, including the 
jaw.  

On the report of the March 1990 dental separation 
examination, the assessment is difficult to read, but appears 
to indicate localized early periodontal disease, and severe 
gingivitis.  A Dental Health Questionnaire completed at this 
time denied painful joints, including the jaw.  

The remainder of the veteran's service medical records are 
negative for complaints concerning the jaw, or for a 
diagnosis of TMJ.  

VA dental records show that the veteran received treatment 
from 1990 to 1992.  May 1990 records include an assessment of 
chronic and subacute periodontal disease of varying degrees 
in different areas.  This was said to have first been 
diagnosed in 1980.  April 1991 records, including a pathology 
report, indicate that the veteran underwent excision of the 
gingiva.  He was noted to have a history of acute necrotizing 
gingivitis.  Tissue was taken from an area of recurring 
infection.  The remaining records include additional notes 
concerning gingivitis, and show that the veteran apparently 
underwent treatment for this condition until April 1992.  The 
dental records are negative for complaints of jaw pain, or a 
diagnosis of TMJ.  

Additional VA treatment records dated from 1994 to 1996 are 
also contained in the claims folder.  These records do not 
show complaints of jaw pain, or a diagnosis of TMJ.  

The veteran was afforded a VA dental examination in 
conjunction with his claim in July 1997.  He was noted to 
have undergone routine dental care as well as the extraction 
of all 3rds molars numbers 1, 16, 17, and 32.  The history 
was negative for any fracture to the maxilla or mandible.  He 
did report experiencing trismus and a clinching habit after 
the extraction of the molars.  On examination, a chronic 
generalized moderate to advanced loss of periodontal 
attachment was noted.  The mandibular range of motion 
appeared to be within normal limits.  

The veteran appeared at a hearing before a hearing officer in 
April 1998.  He testified in part as to his belief that his 
jaw problem and gum disease began shortly after his wisdom 
teeth were removed, and he attributed these conditions to his 
surgery in service.  He noted that the surgical wounds later 
became infected.  The veteran stated that he did not 
currently experience any pain from his jaw condition, but 
that he experienced loud popping noises, especially when 
eating.  The veteran further stated that he experienced a 
dull ache of his gums if he did not care for them properly, 
as well as some bleeding.  He states that his dentist 
referred to this as periodontal disease.  See Transcript. 

The veteran underwent an additional VA dental examination in 
July 1998.  On examination, chronic generalized gingivitis 
was noted in association with significant accumulations of 
calculus, stain, and plaque throughout the entire dentition.  
Chronic generalized adult moderate to severe loss of 
periodontal attachment was noted on essentially all remaining 
teeth.  The mandibular range of motion in all excursive 
movements appeared to be within normal limits.  The examiner 
noted that the primary etiologic agents of periodontal 
diseases and dental decay are supragingival and subgingival 
dental bacteria.  

In November 1999, an opinion was obtained from a VA dentist 
regarding the etiology of the veteran's gum disease.  The 
opinion stated that the primary etiologic factors for 
gingivitis and periodontitis are believed to involve a 
person's own ineffectiveness in the performance of oral 
hygiene.  The veteran's gingivitis was not believed to be 
related to the extraction of any teeth during active service.  

An additional opinion was obtained from a VA oral surgeon in 
May 2000.  The examiner reviewed the claims folder before 
stating his opinion.  The history of the veteran's surgery 
for his wisdom teeth in service was noted.  The examiner 
stated that the veteran's TMJ symptoms were very vague, and 
were not consistent with TMJ syndrome.  It was noted that 
after the removal of the veteran's wisdom teeth, he had made 
several visits to the dentist over the years, but never 
complained about TMJ problems.  The impression was that the 
veteran did not have TMJ syndrome, and that his complaints 
were not service-related. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

Gum Disease

The service medical records and the post service medical 
records show treatment for gingivitis and periodontal 
disease.  There is no medical evidence of a diagnosis of any 
other gum disease.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 38 
C.F.R. § 3.381, as a matter of law periodontal disease is not 
a disability for which service connection can be granted for 
the purpose of VA disability.  Therefore, as the veteran does 
not have a disability for which service connection for 
compensation may be established, service connection for gum 
disease is not warranted. 

Temporomandibular Joint Syndrome

The service medical records are entirely negative for 
evidence of a TMJ or any other disability of the jaw.  In 
addition, the post service medical records are also negative.  
The May 2000 VA opinion states that the veteran does not have 
TMJ syndrome, and that is current complaints were not related 
to active service.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

The Board finds that entitlement to service connection for 
TMJ syndrome is not warranted.  There is no competent medical 
evidence to show that the veteran currently has TMJ syndrome.  
In reaching this decision, the Board has considered the 
veteran's sincere belief as expressed through his testimony 
and written contentions that he has TMJ syndrome.  However, 
the veteran is not a physician, and he is not qualified to 
express such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, entitlement to service 
connection for TMJ is not warranted.  


ORDER

Entitlement to service connection for gum disease, to include 
gingivitis and other periodontal disease, for compensation is 
denied. 

Entitlement to service connection for temporomandibular joint 
syndrome is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

